     Case 1:19-cv-05516-DLC Document 126 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
SIGNIFY NORTH AMERICA CORPORATION and :               19cv5516 (DLC)
SIGNIFY HOLDING B.V.,                  :
                                       :                   ORDER
                     Plaintiffs,       :
                                       :
          -v-                          :
                                       :
AXIS LIGHTING, INC.,                   :
                                       :
                     Defendant.        :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On November 20, 2020, defendant Axis Lighting, Inc.

(“Axis”) requested permission to exceed the page limit set for

its opposing claim construction brief from twenty-five pages to

fifty pages in order to address the twenty-nine terms it

contends must be construed.    In a separate letter filed on the

same day, Axis sought an order compelling plaintiffs Signify

North American Corporation and Signify Holding B.V. (“Signify”)

to produce any documents withheld based on third-party

confidentiality and to supplement its responses to Interrogatory

No. 9.

     Signify filed responsive letters on November 23 and

November 24.   Signify requests that claim construction briefing

be limited to eleven terms.    In a letter of November 24, Axis

requests that claim construction briefing address twenty-nine
     Case 1:19-cv-05516-DLC Document 126 Filed 11/25/20 Page 2 of 2




terms.   It is hereby

     ORDERED that Axis’ request for an expansion of the page

limits is denied.

     IT IS FURTHER ORDERED that Signify’s request to restrict

the briefing on claim construction to eleven terms is granted.

     IT IS FURTHER ORDERED that Axis’ November 20 request to

compel Signify to produce additional documents and to supplement

its responses to Interrogatory No. 9 is denied.



Dated:     New York, New York
           November 25, 2020
